                                                                                      USDCSDNY
                                                                                      DOCUMENT
                              UNITED STATES DISTRICT COURT                            ELECTRONICALL y FILED
                             SOUTHERN DISTRICT OF NEW YORK                            DOC#:
                                                                                      DATEF::::IL-=:       / r-f'
                                                                                                  ED:-:3-;;-,, /}.,q
                                                                                                                 :..__
                                                                                                                    W_=
 -------------------------------------------------------------- X                                        6
 DRT GROUP, LLC,

                                        Plaintiff,                  ORDER REGULATING
             -v.-                                                   PROCEEDINGS

 DEAD RABBITS, LLC, BRIAN BIRNBAUM,                                 19 Civ. 11945 (AKH)
 and M.K. RAINEY,

                                          Defendants.
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S .D.J.:

                 A suggestion of settlement having been made at today's status conference, this

case is dismissed. If the settlement is not consummated within 30 days of this order, or an

authorized enlarged date, either party may apply by letter for restoration of the action within 10

days after the close of said period. All pending court dates are cancelled. The Clerk is directed

to close the case.



                    SO ORDERED.

Dated:           March 6, 2020
                 New York, New York
                                                                    United States District Judge
